Welcome
Ladies and gentlemen, I am delighted to inform you that a delegation from the Japanese Parliament has arrived in the official gallery. We would like to extend a warm welcome to them. They are taking part in the 29th EP/Japan Interparliamentary Meeting that is being held in Brussels and Vienna from 2 to 6 June.
The Japanese delegation is led by Mr Taro Nakayama, a great friend of Europe, and is made up of seven members of the House of Representatives and two members of the House of Councillors.
This Interparliamentary Meeting has focused on climate change in order to promote a common approach based around the application of the Kyoto Protocol and what will come after it.
We are very happy with this fruitful, stable and continued cooperation with Japan, a country with which we share the basic values of democracy, respect for human rights and the principle of multilateral cooperation. Therefore, welcome to our Japanese friends!
(Applause)